Case 1:20-cr-00296-JPB-CMS Document 129 Filed 06/17/21 Page1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

UNITED STATES OF AMERICA

CRIMINAL ACTION No.
Vv.

1:20-CR-00296-JPB-AJB
DARRELL THOMAS

CONSENT PRELIMINARY ORDER OF FORFEITURE

 

Darrell Thomas having pleaded guilty to counts One and Eighteen of the
Criminal Indictment, pursuant to which the United States sought forfeiture of
certain property under 18 U.S.C. §§ 982(a)(1) and 982(2), and the Court having
determined that the property described below is subject to forfeiture pursuant
thereto, that the Government has established. the requisite nexus between said
property and the offenses charged in Counts One and Eighteen the Criminal
Indictment and the Defendant having consented to this Consent Preliminary
Order of Forfeiture becoming final as to him, being made a part of his sentence
and being included in the judgment against him;

IT IS HEREBY ORDERED that Darrell Thomas shall forfeit to the United
States the following property pursuant to 18 U.S.C. §§ 982(a)(1) and 982(a)(2):

e $341,151.47 in funds seized from Bank of America account number

XXXXXX3940 held in the name of Bellator Phront Group, LLC.

e $1,113,113.97 in funds seized from Bank of America account number

XXXXXX4823 held in the name of Elite Executive Services, Inc.
Case 1:20-cr-00296-JPB-CMS Document 129 Filed 06/17/21 Page 2 of 4

e $536,875.00 in funds seized from Bank of America account number

XXXXXX8102 held in the name of Bellator Phront Group, Inc.

e $131,610.00 in United States currency.
e 2018 Land Rover Range Rover Autobiography, VIN

SALGW2SE2JA503793.

e 2018 Mercedes Benz S-Class S565 AMG, VIN WDDUG7KB5J A408046.
e 2017 Acura NSX, VIN 19UNC1B08HY000536.

e Men’s yellow gold Rolex with diamond bezel and dial.

e 18K yellow gold Cuban link necklace with diamonds in clasp.

e 18K yellow gold Cuban link bracelet with diamonds in clasp.

IT IS HEREBY ORDERED that upon entry of this order, the United States
Attorney General, or his designee, is authorized to seize the property in
accordance with Fed. R. Crim. P. 32.2(b)(3). |

The United States shall publish notice of this Order and its intent to dispose
of the property in accordance with Fed. R. Crim. P. 32.2(b)(6) and in such a manner
as described in Supplemental Rule G(4)(a)(iii) and (iv) of the Federal Rules of Civil
Procedure. The United States shall send written notice, in accordance with
Supplemental Rule G(4)(b)(iii)-(v), to any person who reasonably appears to be a
potential claimant with standing to contest the forfeiture of the above-listed
property in the ancillary proceeding.

Pursuant to 21 U.S.C. § 853(n)(2), as incorporated by 18 U.S.C. § 982(b)(1),
any person, other than the named Defendant, asserting a legal interest in the

property may within thirty days of the final publication of the notice or their
2
Case 1:20-cr-00296-JPB-CMS Document 129 Filed 06/17/21 Page 3of4

receipt of the notice, whichever is earlier, petition the Court for a hearing without
a jury to adjudicate the validity of their alleged interest in the property and for an
amendment to the order of forfeiture. Any petition filed by a third party asserting
an interest in the property shall be signed by the petitioner under penalty of
perjury and shall set forth the nature and extent of the petitioner’s right, title, or
interest in the property, the time and circumstance of the petitioner’s acquisition
of the right, title, or interest, and any additional facts supporting the petitioner’s
claim and the relief sought.

After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A)
and before a hearing on the petition, discovery may be conducted in accordance
with the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues.

The United States shall have clear title to the property following the Court's
disposition of all third-party interests or, if none, following the expiration of the
period provided in 21 U.S.C. § 853(n)(2) for the filing of the third-party petitions.
The Court shall retain jurisdiction to enforce this order and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).
Case 1:20-cr-00296-JPB-CMS Document 129 Filed 06/17/21 Page 4of4

IT IS FURTHER ORDERED that, pursuant to Fed. R. Crim. P. 32.2(b)(4), this
Preliminary Order of Forfeiture is hereby final as to the Defendant but remains

preliminary as to third parties until the ancillary proceeding is concluded under

 

 

Rule 32.2(c).
SO ORDERED this day of , 2021.
J. P. BOULEE
UNITED STATES DISTRICT JUDGE
Submitted by:

/s/ Tal Chaiken
Tal Chaiken
Assistant United States Attorney

Consented to:

CIN

Benjamin Black Alper

Attorney for Defendant

Georgia Bar No. 940406

Law Offices of Weintraub & Alper, PC
1355 Peachtree Street N.E.

Ste. 1250

Atlanta, GA 30309

(404) 892-2000
alper@howardjweintraubpc.com
